 1                                                                                JS-6
 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                           CENTRAL DISTRICT OF CALIFORNIA
10

11   TRUSTEES OF THE SOUTHERN                      Case No.: 2:20-CV-09312-CAS-GJSx
     CALIFORNIA IBEW-NECA
12   PENSION PLAN; ET AL.
13                                                 [PROPOSED] JUDGMENT
                     Plaintiffs,
14             v.
15   ANTHONY LOUIS HACKNEY, an
     individual doing business as “C & T
16   ELECTRICAL AND
     COMMUNICATIONS,”
17
                     Defendant.
18

19             After full consideration of the pleadings and papers on file in this case, the
20   evidence on record, and the argument of counsel, and GOOD CAUSE APPEARING
21   THEREFORE:
22             IT IS HEREBY ORDERED, ADJUDGED AND DECREED that Plaintiffs,
23   Trustees of the Southern California IBEW-NECA Pension Plan, Trustees of the
24   Southern California IBEW-NECA Defined Contribution Trust Fund, Trustees of the
25   Southern California IBEW-NECA Health Trust Fund, Trustees of the Southern
26   California IBEW-NECA Supplemental Unemployment Benefit Trust Fund, Trustees
27   of the Los Angeles County Electrical Educational and Training Trust Fund, Trustees
28   of the National Electrical Benefit Fund, Trustees of Southern California IBEW-NECA
                                                  1
                                          [PROPOSED] JUDGMENT
     1510170
